ON APPLICATION FOR REHEARING
Decided Dec 28, 1932
BY THE COURT
We have carefully read the application for rehearing. We are still of opinion that the motion to dismiss the appeal was properly allowed. The most that can be claimed from the application for rehearing is that a partnership was referred to in the pleadings, but there is nothing that convinces the court that the cause of action was founded upon any of the obligations growing out of the partnership. The motion for rehearing is therefore denied.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.